SANDLER, HARRY N., Associate Judge.
This is an appeal from the final decree in favor of the plaintiffs in the trial court, appellees here, which awarded the plaintiffs •certain monies as the balance due on a contract for the erection of a motel for the defendants; the judgment rendered therein to be a lien on the premises involved.
The case was heard before the trial court. There is no transcript or record of testimony upon which the decree is founded, without the benefit of which the decree of the trial court cannot be reviewed by this Court.
Accordingly the decree appealed from must be and is hereby affirmed.
KANNER, C. J., and ALLEN, J., concur.